Citation Nr: 0733354	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-17 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for coronary artery disease with hypertension, status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972, and from July 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA that denied the veteran's claim of 
entitlement to a disability rating in excess of 30 percent 
for coronary artery disease with hypertension, status post 
myocardial infarction and status post percutaneous 
transluminal coronary angioplasty.  The veteran perfected an 
appeal of this determination to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on May 
10, 2007.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).

The Board notes that subsequent to the RO's certification of 
appeal to the Board, the Board received additional evidence 
from the veteran in the form of private medical treatment 
records dated in August 2007.  The evidence was not 
accompanied by the veteran's waiver of initial RO review.  
However, in light of the favorable decision below, the Board 
determines that a decision on the merits without initial RO 
consideration of such additional evidence will not result in 
prejudicial harm to the veteran.  See, 38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1. Currently, the veteran has left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.

2. The veteran's coronary artery disease has been productive 
of neither chronic congestive heart failure nor disability 
whereby workload of 3 METs or fewer results in dyspnea, 
fatigue, angina, dizziness, or syncope.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for 
coronary artery disease with hypertension, status post 
myocardial infarction, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  During the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
disability rating and effective date of the award.

In this regard, December 2003 and September 2006 letters to 
the veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, a disability rating, and 
an effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in September 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in May 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, a VA 
compensation and pension examination, private post-service 
medical records, a letter from the veteran's private 
physician, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.



II. Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 30 percent or coronary artery disease with 
hypertension.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In the instant case, the veteran's coronary artery disease 
with hypertension is rated under Diagnostic Code (DC) 7005 
for arteriosclerotic heart disease (coronary artery disease).

Under DC 7005, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease (coronary artery disease) with 
a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 
7005.

After reviewing the record, the Board finds that the 
veteran's coronary artery disease with hypertension more 
closely approximates the criteria for a 60 percent disability 
rating under DC 7005 than those for a 30 percent disability 
rating.

The record does not reflect acute congestive heart failure.  
Also, it reflects that the lowest number of metabolic 
equivalents (METs) that have been noted to cause angina, 
dyspnea, or any other such symptoms, has been 6, which was 
noted in a December 2004 letter from the veteran's private 
physician, Dr. N.  However, a VA medical noted dated in 
January 2005 indicates left ventricle ejection fraction of 40 
percent, and August 2007 private medical notes indicate left 
ventricle ejection fraction of 50 percent.  Therefore, as the 
record reflects left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 60 percent disability rating 
is warranted under DC 7005.

The Board notes that the medical record reflects no 
indication that the veteran's left ventricle ejection 
fraction has been less than 30 percent.  Furthermore, neither 
chronic congestive heart failure nor any instance of workload 
of 3 METs or fewer resulting in dyspnea, fatigue, angina, 
dizziness, or syncope have been noted in the medical record.  
Thus, the veteran is not entitled to a 100 percent disability 
rating under DC 7005.

Accordingly, a disability rating of 60 percent is warranted 
for coronary artery disease with hypertension, status post 
myocardial infarction.

Consideration has also been given to providing the veteran 
higher rating for his service-connected coronary Artery 
disease with hypertension on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1) (2006).  The Board emphasizes that 
the Schedule for Rating Disabilities is based on the average 
impairment of earning capacity resulting from a service-
connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
As the evidence of record does not document that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.


ORDER

Entitlement to a disability rating of 60 percent for coronary 
artery disease with hypertension, status post myocardial 
infarction, is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


